     3:20-cv-01552-JMC         Date Filed 09/18/20         Entry Number 176     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 Kylon Middleton, Deon Tedder, Amos Wells,          )   Civil Action No.: 3:20-cv-01552-JMC
 Carlyle Dixon, Tonya Winbush, Ernestine            )
 Moore, South Carolina Democratic Party,            )
 DNC      Services   Corporation/Democratic         )
 National Committee, and DCCC,                      )
                                                    )
                                      Plaintiffs,   )
                                                    )   INTERVENOR–DEFENDANT SOUTH
                       vs.                          )   CAROLINA REPUBLICAN PARTY’S
                                                    )      NOTICE OF SUPPLEMENTAL
 Marci Andino, in her official capacity as          )           AUTHORITIES
 Executive Director of the South Carolina State     )
 Election Commission; John Wells, in his            )
 official capacity as Chair of the South            )
 Carolina State Election Commission; and            )
 Clifford J. Edler and Scott Moseley, in their      )
 official capacities as members of the South        )
 Carolina State Election Commission,                )
                                                    )
                                   Defendants,      )
                                                    )
                      and                           )
                                                    )
 South Carolina Republican Party, James H.          )
 (“Jay”) Lucas, Speaker of the House of             )
 Representatives, and Harvey Peeler, President      )
 of the South Carolina State Senate,                )
                                                    )
                       Intervenor–Defendants.       )
                                                    )

       The intervenor–defendant, South Carolina Republican Party (the SCGOP), respectfully

submits this notice of supplemental authorities in support of the arguments raised in opposition to

the plaintiffs’ motion for preliminary injunction.

       First, the U.S. District Court for the Northern District of Oklahoma issued an order

yesterday denying a motion for preliminary injunction and entering judgment in favor of the

defendants in a case similar to the present one. See Ex. A, DCCC v. Ziriax, No. 20-cv-211-JED-
     3:20-cv-01552-JMC         Date Filed 09/18/20      Entry Number 176         Page 2 of 2




JFJ, 2020 WL 5569576, at *1 (N.D. Okl. Sept. 17, 2020). In that case, the DCCC and Oklahoma

Democratic Party challenged Oklahoma’s (1) absentee voter identification requirement, (2)

election day receipt deadline, (3) criminalization of absentee ballot assistance and collection, and

(4) refusal to prepay postage for return absentee ballots. The SCGOP would rely upon the district

court’s order here in support of its arguments—as well those raised by the State Election

Commission Defendants, Speaker Lucas, and President Peeler—in opposition to the plaintiffs’

challenges to the witness requirement, the election day deadline, and the campaign absentee

assistance ban. See ECF Nos. 93, 94, 100 & 101.

       Second, this week, the General Assembly enacted H.5305, which Governor McMaster

signed into law on September 16, 2020, temporarily expanding absentee voting for the general

election and moving up the date on which elections officials may begin opening absentee ballot

envelopes. See Ex. B, H.5305, 123d Leg., 2d Sess. (S.C. 2020), ratified, R.149 (Sept. 16, 2020).

                                              Respectfully submitted,

                                              ROBINSON GRAY STEPP & LAFFITTE, LLC


                                              By: /s/Robert E. Tyson, Jr.
                                                    Robert E. Tyson, Jr.
                                                    Fed. ID No. 7815
                                                    Vordman Carlisle Traywick, III
                                                    Fed. ID No. 12483
                                                    1310 Gadsden Street
                                                    Post Office Box 11449
                                                    Columbia, South Carolina 29201
                                                    (803) 929-1400
                                                    rtyson@robinsongray.com
                                                    ltraywick@robinsongray.com

                                              Counsel for Intervenor–Defendant South Carolina
                                              Republican Party

Columbia, South Carolina
September 18, 2020

                                                 2
